DETAILED ACTION

This action is in response to the amendment and arguments filed on 12/1/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 -20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Regarding claim 12, the limitation “the controller is further configured to transform a gain of the first power converter by altering a primary side configuration of the transformer”, is considered new matter because it appears that the controller is not being used to transform a gain of the first power converter by altering a configuration of the transformer. 	Regarding claims 13 and 20, the limitation “the controller is further configured to transform a gain of the first power converter by altering a primary side configuration of the transformer between full-bridge and half-bridge configurations” is considered new matter because it appears that the controller is not being used to transform a gain of the first power converter by altering a configuration of the transformer between full-bridge and half-bridge.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claims 13 and 20, it’s not clear as to how the transformer is being altered to change a configuration from full bridge to half-bridge, based on the limitation “the controller is further configured to transform a gain of the first power converter by altering a primary side configuration of the transformer between full-bridge and half-bridge configurations”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Vinciarelli (US 2005/0270812) in view of Arditi et al. (US Patent 9431825) and Lee et al. (US 2010/0321962). 	Regarding claim 1, Vinciarelli discloses (see fig. 1) a power converter system, comprising: a first power converter (101); a second power converter (102), an input of the first power converter and an input of the second power converter being connected in series across an input voltage for the power converter system (input series connection of 101 and 102), and an output of the first power converter and an output of the second power converter being connected in parallel at an output of the power converter system (output of 101 and 102 are connected in parallel); and a controller (106) configured to regulate the second power converter (operation of 106 controlling 102). 	Vinciarelli does not disclose that the controller is configured to determine whether or not to regulate an operating frequency of the first power converter to be greater or less than a resonant frequency of the first power converter based on the input voltage for the power converter system and an output voltage of the power converter system. 	Arditi et al. discloses (see fig. 12 and 17) a controller (controller used in 1, Q3 are operated together at 50 percent duty cycle, while switches Q4, Q2 are operated together at 50 percent duty cycle with no phase shift. Input power is controlled by changing operating frequency of the local management unit (1200) above and below the resonant frequency”). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter system of Vinciarelli to include the features of Arditi et al. because it provides for an output (load) transient control means, thus increasing operational efficiencies.  	Lee et al. discloses (see fig. 1) a controller (120/130) is further configured to determine whether or not to regulate an operating frequency of a first power converter (operation of 120/130, see paragraph 0065), based on the input voltage for the power converter system and the output voltage of the power converter system (see paragraph 0065). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter system of Vinciarelli to include the features of Lee et al. because it’s used to reduce unwanted output variations, thus increasing operational efficiencies. 	Regarding claim 2, Vinciarelli discloses the claimed invention except for the first power converter comprising an isolated semi-regulated resonant power converter; and In re Leshin, 125 USPQ 416. 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter system of Vinciarelli to include the isolated and non-isolated converters, because it allows for a broad range of conversion capabilities, thus increasing operational efficiencies.  	Regarding claim 3, Vinciarelli discloses the claimed invention except for the first power converter comprising a full-bridge or half-bridge resonant power converter; and the second power converter comprising a buck, boost, or buck-boost power converter. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have the first power converter comprises a full-bridge or half-bridge resonant power converter; and the second power converter comprises a buck, boost, or buck-boost power converter, since it has been held to within the general skill of a worker in the art to select known materials on the basis of its suitability for the intended use as a matter of obvious design choices. In re Leshin, 125 USPQ 416. 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter system of Vinciarelli to include the various converter topologies, because it allows for a broad range of conversion .
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinciarelli (US 2005/0270812) in view of Arditi et al. (US Patent 9431825), Lee et al. (US 2010/0321962) and Li et al. (US 2011/0080146). 	Regarding claim 7, Vinciarelli does not disclose that the controller is further configured to regulate an input voltage at the input of the first power converter as 19-116 (222204-1440)24compared to an input voltage at the input of the second power converter, to maintain the input voltage at the input of the second power converter to within a certain voltage range. 	Li et al. discloses (see fig. 7) that a controller (4/5) is further configured to regulate an input voltage at an input of a first power converter (input to 1) as 19-116 (222204-1440)24compared to an input voltage at a input of the second power converter (input to 2), to maintain the input voltage at the input of the second power converter to within a certain voltage range (operation of 4 and 5). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter system of Vinciarelli to include the features of Li et al. because it’s used to reduce unwanted output variations, thus increasing operational efficiencies.  	Regarding claim 9, Vinciarelli does not disclose that the controller is further configured to regulate an input voltage at the input of the first power converter as compared to an input voltage at the input of the second power converter, to alter a ratio of the total power delivered at the output of the power converter system between the . 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinciarelli (US 2005/0270812) in view of Arditi et al. (US Patent 9431825), Lee et al. (US 2010/0321962) and Ge et al. (US 2011/0080102). 	Regarding claim 10, Vinciarelli does not disclose that the controller is further configured to regulate an operating frequency of the first power converter to transform a gain of the first power converter. 	Ge et al. discloses that a controller is further configured to regulate an operating frequency of a first power converter to transform a gain of the first power converter (see paragraph 0005). 	Therefore it would have been obvious to one having ordinary skill in the art at the .  
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinciarelli (US 2005/0270812) in view of Lee et al. (US 2010/0321962). 	Regarding claim 14, Vinciarelli discloses (see fig. 1 and 3) a power converter system, comprising: a first power converter (101), the first power converter comprising a resonant power converter (see fig. 3, which shows that the VTM can comprise a resonant converter. See paragraph 0077); a second power converter (102), an input of the first power converter and an input of the second power converter being connected in series across an input voltage for the power converter system (input series connection of 101 and 102), and an output of the first power converter and an output of the second power converter being connected in parallel at an output of the power converter system (output of 101 and 102 are connected in parallel).	Vinciarelli does not disclose a controller configured to determine whether or not to regulate an operating frequency of the first power converter based on the input voltage for the power converter system and an output voltage of the power converter system. 	Lee et al. discloses (see fig. 1) a controller (120/130) is further configured to determine whether or not to regulate an operating frequency of a first power converter (operation of 120/130, see paragraph 0065), based on the input voltage for the power converter system and the output voltage of the power converter system (see paragraph .
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinciarelli (US 2005/0270812) in view of Lee et al. (US 2010/0321962) and Li et al. (US 2011/0080146). 	Regarding claim 17, Vinciarelli does not disclose that the controller is further configured to regulate an input voltage at the input of the first power converter as 19-116 (222204-1440)24compared to an input voltage at the input of the second power converter, to maintain the input voltage at the input of the second power converter to within a certain voltage range. 	Li et al. discloses (see fig. 7) that a controller (4/5) is further configured to regulate an input voltage at an input of a first power converter (input to 1) as 19-116 (222204-1440)24compared to an input voltage at a input of the second power converter (input to 2), to maintain the input voltage at the input of the second power converter to within a certain voltage range (operation of 4 and 5). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter system of Vinciarelli to include the features of Li et al. because it’s used to reduce unwanted output variations, thus increasing operational efficiencies.  	Regarding claim 18, Vinciarelli does not disclose that the controller is further configured to regulate an input voltage at the input of the first power converter as compared to an input voltage at the input of the second power converter, to alter a ratio of the total power delivered at the output of the power converter system between the first power converter and the second power converter. 	Li et al. discloses (see fig. 7) that the controller (4/5) is further configured to . 
Allowable Subject Matter
Claims 6, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838